DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
6/15/2022. In Applicant’s amendment, claims 1, 8, and 15 were amended.
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are withdrawn. Rejections under 35 USC 102 are withdrawn. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 16 that Mullaly does not disclose a region divided into a grid of a plurality of connection sub-regions. Examiner notes Ramachandran discloses this feature in paragraph 3, “The photographs are then loaded in an image processing program and co-registered with a one-meter-resolution United States Geological Survey ortho-photo map--a perspective-corrected collage of aerial shots of the area with a uniform scale. A grid is then superimposed on the image.”
Applicants remaining prior art arguments are moot in light of the newly cited Morales reference.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Mullally, US Publication No. 2020/0279096 A1, hereinafter Mullally in view of
Ramachandran, US Publication No. 2013/0226543 A1, hereinafter Ramachandran in further view of
Morales et al, US Publication No. 2020/0066151 A1, hereinafter Morales. As per,
	
Claims 1, 8, 15
An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: /
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: /
A method comprising:
receive mobility data representing an observed population of a region, […]; (Mullally [0017] “The example system environment shown in FIG. 1 may include an aerial imaging device 110 to capture sensor data of an area of interest (AOI) 115, mobile device usage data 120 transmitted by mobile devices to one or more mobile device location data providers 125, which provide location data 130 to the population estimation system 135, which estimates a population of the AOI 115”)
receive measured population count data representing a count of the population of a first sub-region of the region, wherein the population count data is generated based on at least one sensor arranged to visually confirm and count the physical presence of people within the first sub-region; (Mullally [0016] “The population estimation system accesses a plurality of ratio values for similar AOIs, with each ratio value indicating a ratio between a count of a number of reported device users at a similar AOI and a count of a number of vehicles of the similar AOI … The count of the number of vehicles of the similar AOI is generated using aerial imagery received from the aerial imaging storage subsystem for the similar AOI;” [0017] “The example system environment shown in FIG. 1 may include an aerial imaging device 110 to capture sensor data of an area of interest (AOI) 115”)
identify the observed population of the first sub-region from the mobility data; (Mullally [0016] “The count of the number of reported device users at the similar AOI is extracted from third party data that indicates a geographical location of one or more mobile devices at one or more points in time”)
determine a sampling rate based upon the observed population of the first sub-region and the count of the population of the first sub-region; (Mullally [0039] “For each similar AOI, the AOI population estimator 150 determines one or more ratio values. Each ratio value is a ratio between 1) a count of the number of unique objects at the similar AOI determined based on captured images of the similar AOI, and 2) a count of a number of reported devices reported at (or within a range of) the timestamp of the captured images, for a geographic location matching that of the similar AOI, and received from one of the mobile device location data providers 125” noting the ratio mapped to the sampling rate)
determine a population of a second sub-region of the region based on the sampling rate and mobility data representing the observed population of the second sub-region,  (Mullally [0064] “The device/object count aggregator 240 modifies each of the device counts from the target AOI with the ratios from the similar AOIs using a modification function … In one embodiment, the modification function is a product between the device count and each ratio value. In other embodiments, the modification function can be any other mathematical operator or combination of mathematical operators, such as a using Bayesian priors to perform a weighted division between the device count and the ratio values. This generates multiple estimates of the population.”)
[…];
[…].
Mullaly does not explicitly teach, Ramachandran in the analogous art of population analysis teaches
[…] wherein the region is divided into a grid of a plurality of connecting sub-regions; (Ramachandran [0003] “The photographs are then loaded in an image processing program and co-registered with a one-meter-resolution United States Geological Survey ortho-photo map--a perspective-corrected collage of aerial shots of the area with a uniform scale. A grid is then superimposed on the image”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Mullally’s population analysis to include the region divided into a grid of a plurality of connected sub regions in view of Ramachandran in an effort to perform statistical analysis to understand real-world applications (see Ramachandran ¶ [0015] & MPEP 2143G).
Mullaly does not explicitly disclose, Morales however in the analogous art of population analysis teaches
determine a path among the plurality of connecting sub-regions based, at least in part, on the population of the second sub-region, wherein the path comprises a sequence of sub-regions among the plurality of connecting sub-regions; and (Morales [0016] “the application may receive one or more indications of a vehicle's location and one or more intended destinations. The application may analyze collected and/or real-time traffic data to determine driving routes designed to reduce traffic congestion and commute time;” [0022] “The map data 116a and traffic data 116b may be received from a navigation platform 112 such as WAZE, GOOGLE maps, UBER, or any other platform that directs drivers and therefore can report a likely location of a driver's vehicle. For example, a navigation platform may report where drivers are on routes that are being guided by the navigation platform and therefore indicate the contribution of the drivers of that navigation platform to traffic densities along these routes. The traffic data 116b may also be received from state or local departments of transportation that monitor signals from sensors at intersections and along roads for detecting passing vehicles and therefore can indicate current traffic density along various road segments” noting the navigation from a vehicle’s location to an intended location indicative of a path among the plurality of connecting sub-regions and the traffic densities along the routes that are considered mapped to the path determined based on the populations of the sub-regions)
provide for at least one of navigational guidance or autonomous vehicle control along the path. (Morales teaches navigation guidance in [0016]; [0022]; [0032])
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Mullally’s population analysis and Ramachandran’s grids to include determining a path based on the population of the sub-regions in view of Morales  in an effort to mitigate traffic (see Morales  ¶ [0021] & MPEP 2143G).
Claims 2, 9, 16
wherein the mobility data comprises location information for a plurality of mobile devices within the region.  (Mullally [0024] “The mobile device usage data 120 includes data received from mobile devices, which includes any device that may be able to gather location information of the device and transmit it via a network (e.g., a mobile or cellular network) to an external system, such as the mobile device GPS providers 125”)
Claims 3, 10, 17
wherein the sampling rate is established for a first epoch based on a time and context of the mobility data and the population count data, and wherein causing the apparatus to calculate the population of the second sub-region of the region based on the sampling rate and the mobility data representing the observed population of the second sub-region comprises causing the apparatus to: (Mullally [0039] “For each similar AOI, the AOI population estimator 150 determines one or more ratio values. Each ratio value is a ratio between 1) a count of the number of unique objects at the similar AOI determined based on captured images of the similar AOI, and 2) a count of a number of reported devices reported at (or within a range of) the timestamp of the captured images, for a geographic location matching that of the similar AOI, and received from one of the mobile device location data providers 125… each similar AOI may have multiple ratio values, each ratio value associated with a particular mobile device location data provider 125 and a period of time at which the captured images and location data was generated.”)
calculate the population of the second sub-region of the region for a second epoch based on the sampling rate and mobility data representing the observed population of the second sub-region for a time and context within a predefined similarity of the first epoch. (Mullally [0046] “If an AOI has a threshold number ( e.g., 90%) of characteristics matching that of the target AOI, that AOI may be considered a similar AOI to the target AOI;” [0064] “The device/object count aggregator 240 modifies each of the device counts from the target AOI with the ratios from the similar AOIs using a modification function … In one embodiment, the modification function is a product between the device count and each ratio value. In other embodiments, the modification function can be any other mathematical operator or combination of mathematical operators, such as a using Bayesian priors to perform a weighted division between the device count and the ratio values. This generates multiple estimates of the population.”) 
Claims 4, 11, 18
wherein the context comprises context elements, wherein the context elements of a context comprise at least one of: a season, a day of week, a month of year, a weather condition, a point-of-interest type, and a type of zoning, wherein a predefined - 27 -AttyDkt: 064359/552411LEGAL02/40257625v1similarity of context comprises correspondence of at least one context element between the first sub-region and the second sub-region.  (Mullally [0041] “For example, location data captured on a particular day from a mobile device location provider 125A is multiplied by the ratios for similar AOIs generated using data received from the same mobile device location provider 125A and captured on the same day” noting the particular day of week. Also in para [0041] “For each set of location data within this range, the population estimation system 135 modifies the number of reported users indicated for the target AOI by the ratios generated above for similar AOIs and generated using data from the same respective Provider” noting the target AOI and similar AOI sharing the same provider for location data mapped to the correspondence of at least one context element between the first and second sub-regions)
Claims 5, 12, 19
wherein the apparatus is further caused to: divide observed populations of each of a first plurality of sub-regions by a count of the population of a respective sub-region of the first plurality of sub-regions to obtain a sampling rate for each of the first plurality of sub-regions; (Mullally [0039] “For each similar AOI, the AOI population estimator 150 determines one or more ratio values. Each ratio value is a ratio between 1) a count of the number of unique objects at the similar AOI determined based on captured images of the similar AOI, and 2) a count of a number of reported devices reported at (or within a range of) the timestamp of the captured images, for a geographic location matching that of the similar AOI, and received from one of the mobile device location data providers 125”)
identify observed populations of a second plurality of sub-regions; (Mullally [0050] “The object count image analyzer 220 receives the AOI images 215 of the similar AOIs to the target AOI from the similar AOI identifier 210, and also receives images of the target AOI 205, in order to count a number of objects indicated in the images.”)
and calculate a population of at least one of the second plurality of sub-regions based on the observed population of the at least one of the second plurality of sub-regions and a sampling rate from a sub-region of the first plurality of sub-regions having an observed population within a predetermined degree of similarity of the at least one of the second plurality of sub-regions.  (Mullally [0046] “If an AOI has a threshold number ( e.g., 90%) of characteristics matching that of the target AOI, that AOI may be considered a similar AOI to the target AOI;” [0064] “The device/object count aggregator 240 modifies each of the device counts from the target AOI with the ratios from the similar AOIs using a modification function … In one embodiment, the modification function is a product between the device count and each ratio value. In other embodiments, the modification function can be any other mathematical operator or combination of mathematical operators, such as a using Bayesian priors to perform a weighted division between the device count and the ratio values. This generates multiple estimates of the population.”)	
Claims 6, 13, 20
Mullally does not explicitly teach
wherein the apparatus is further configured to: provide the population of the second sub-region to a service provider, wherein the service provider provides a service within the second sub-region based, at least in part, on the population of the second sub-region.  
Ramachandran however in the analogous art of population analysis teaches
wherein the apparatus is further configured to: provide the population of the second sub-region to a service provider, wherein the service provider provides a service within the second sub-region based, at least in part, on the population of the second sub-region.  (Ramachandran [0033] “the crowd size analyzer 114 generates a crowd size report 122 for delivery to a public safety answering point (PSAP) 128. The PSAP 128 may deploy emergency services such as law enforcement, firefighters, and ambulance services to the location 102 in case of an emergency”)
The rationales to modify/combine the teachings of Mullally with/and the teachings of Ramachandran are presented in the examining of claim 1, 8, 15 and incorporated herein.
	Claims 7, 14
Mullally does not explicitly teach
wherein the apparatus is further configured to: provide the population of the second sub-region to a service provider, wherein the service provider provides a service within the second sub-region having a cost based, at least in part, on the population of the second sub-region.  
Ramachandran however in the analogous art of population analysis teaches
wherein the apparatus is further configured to: provide the population of the second sub-region to a service provider, wherein the service provider provides a service within the second sub-region having a cost based, at least in part, on the population of the second sub-region.  (Ramachandran [0033] “the crowd size analyzer 114 generates a crowd size report 122 for delivery to a public safety answering point (PSAP) 128. The PSAP 128 may deploy emergency services such as law enforcement, firefighters, and ambulance services to the location 102 in case of an emergency”)
The rationales to modify/combine the teachings of Mullally with/and the teachings of Ramachandran are presented in the examining of claim 1, 8 and incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaur et al, Augmented Map Based Traffic Density Estimation for Robot Navigation, 2018.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624